Citation Nr: 0424498	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-12 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
asserted to be secondary to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1978 to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO denied the 
issue of entitlement to service connection for a lung 
disorder manifested by breathing problems, due to in-service 
exposure to asbestos.  


REMAND

Throughout the current appeal, the veteran has asserted that 
his military responsibilities as a boiler technician aboard a 
ship caused him to be exposed to asbestos and that this 
exposure resulted in his subsequent development of a lung 
disorder manifested by breathing problems.  See, e.g., March 
2004 hearing transcript (T.) at 2-8.  

The DD 214, Certificate Of Release Or Discharge From Active 
Duty (DD 214), which has been obtained and associated with 
the claims folder, confirms that the veteran served as a 
boilerman in the United States Navy.  This document also 
indicates that the reason for the veteran's discharge from 
active military service was a physical disability.  

According to the service medical records, the veteran served 
aboard the USS DEWEY.  A report dated in May 1980 notes that 
the veteran was exposed to asbestos fibers during his navy 
service.  A June 1980 entry noted probable exposure to 
asbestos on a regular basis according to an evaluation on a 
Medical Surveillance Questionnaire.  The separation 
examination, which was completed in April 1982, determined 
that the veteran's lungs were normal.  Chest X-rays taken at 
that time were also normal.  

In December 1982, the veteran underwent a VA examination, 
which found no lung problems on evaluation.  

At the March 2004 personal hearing, the veteran's 
representative requested that the veteran be accorded a VA 
examination to determine the current status of his lungs.  
T. at 2.  The veteran testified that he would be willing to 
report for such an evaluation.  T. at 7-8.  In view of the 
confirmation in the service medical records that the veteran 
was indeed exposed to asbestos fibers during his active duty 
as well as his continued post-service complaints of breathing 
problems, the Board agrees that a pertinent VA examination is 
necessary to determine the nature and etiology of any 
pulmonary disorder that he may have.  

Additionally, the Board notes that the claims folder contains 
no records of post-service pulmonary treatment.  In fact, at 
the March 2004 personal hearing, the veteran testified that 
he takes only over-the-counter medication for his breathing 
problems.  T. at 7.  According to the veteran's testimony, he 
does not "have the money . . . to go to a doctor to even see 
about it."  T. at 7.  The Board believes, though, that, in 
light of the need to remand the veteran's claim to accord him 
a relevant VA examination, he should also be given the 
opportunity to identify any sources of post-service VA or 
private medical care that he may have received for his 
pulmonary symptoms.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any pulmonary 
disorder shown on evaluation.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

If a pulmonary disorder is found on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
that any such diagnosed disability is in 
any way related to, or caused by, the 
veteran's in-service exposure to asbestos 
fibers.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.  

2.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a pulmonary disorder, asserted to be 
secondary to in-service asbestos 
exposure.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



